707 S.E.2d 239 (2011)
STATE of North Carolina
v.
Clyde Milton BOYD.
No. 90P11.
Supreme Court of North Carolina.
April 7, 2011.
C. Scott Holmes, for Boyd, Clyde Milton.
D. Joseph Tanoury, Assistant Attorney General, for State of North Carolina.
Peter S. Gilchrist, III, District Attorney, for State.


*240 ORDER

Upon consideration of the petition filed on the 8th of March 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th of April 2011."